2/19/2020                                                       Circuit Express Printable Report


                                                                      Civil
                                                               Case Information
                                            Thirteenth Judicial Circuit of Kanawha County



                                                                    18-C-526
                                                              Judge: TOD KAUFMAN
                                            AMBER D. HALL VS. GESTAMP WEST VIRGINIA, LLC.,



     Plaintiff(s)                                                                     Date Filed: 04/18/2018
                                    Plaintiff Attorney(s)                             Case Type: OTHER CIVIL
                                                                                      Appealed: 0
     HALL, AMBER D.
                                                                                      Final Order Date: N/A
                      D. ADRIAN HOOSIER, II|ERICA LORD
                                                                                      Statistical Close Date: N/A
     Defendant(s)
                                    Defendant Attorney(s)Hearings:
     GESTAMP WEST VIRGINIA, LLC.,                                                     Pre-Trial Conference: 09/17/2020 - 10:00 AM
     HOLSTEIN, BARRY                                                                  Original Trial: 10/05/2020 - 9:00 AM
     HUGHES, SCOTT
     SUPRENANT, KENNETH
                                                    RAJ SHAHLine          Date
        Action / Result                                                                             0001      04/18/2018
        @ CASE INFO; COMPLAINT ISSUED SUM & 5 CPY; F FEE; RCPT 560927;                              0002
        $260                                                                                        0003      05/04/2018
        # LET FR SS DTD 4/30/18; SUM W/ERT (4/30/18 SS) AS TO GESTAMP                               0004
        # WV LLC                                                                                    0005      05/09/2018
        # (2) E-CERTS FR SS                                                                         0006      05/31/2018
        # CASE INFO SHEET; GESTAMPE WV LLC'S ANS W/COS                                              0007      06/04/2018
        # CASE INFO SHEET; KENNETH SUPRENANT'S ANS W/COS                                            0008      06/14/2018
        # COS AS TO P'S 1ST INTERROG'S & REQ FOR PROD; FAX COV LET                                  0009      06/25/2018
        # COS AS TO GESTAMP WV LLC'S 1ST INTERROG'S, REQ FOR PROD & REQ                             0010
        # FOR ADM'S TO P                                                                            0011      07/18/2018
        @ COS AS TO KENNETH SUPRENANT'S RESP TO P'S 1ST SET OF INTERROG'                            0012
        & REQ FOR PROD                                                                              0013      07/18/2018
        @ COS AS TO GESTAMP WEST VIRGINIA'S RESP TO P'S 1ST SET OF                                  0014
        INTERROG'S & REQ FOR PROD                                                                   0015      09/04/2018
        @ LET FR RAJ SHAH TO CLK DTD 8/31/18; MOT FOR PRO HAC VICE ADM                              0016
        OF RONALD W. FLOWERS, JR W/ATTACH & COS                                                     0017      09/04/2018
        @ MOT FOR PRO HAC VICE ADMISSION OF RONALD W. FLOWERS JR W/ATTAC                            0018      10/11/2018
        " O MAILED TO HOOSIER, LORD & SHAH (S10/11)                                                 0019      10/11/2018
        @ COS FOR MOT FOR PRO HAC VICE ADMISSION OF RONALD FLOWERS JR                               0020      10/11/2018
        LK O: RONALD W. FLOWERS JR ADMITTED PRO HAC VICE S/KAU                                      0021      07/01/2019
        # COS AS TO NOT TO TAKE DEPO                                                                0022      07/18/2019
        @ COS AS TO AMD NOT TO TAKE DEPO                                                            0023      11/22/2019


https://www.wvcircuitexpress.com/UserInterface/Report.aspx?CaseNumber=18-C-526&County=20                                        1/2
2/19/2020                                                       Circuit Express Printable Report

        # NOT OF SCHED CONF W/COS (1/17/20 @ 9:15 AM)                                              0024   01/21/2020
        CJD ORDER MLD TO R.FLOWERS,D.HOOSIER,J.TINNEY,R.SHAH;1/17/2020                             0025   01/17/2020
        LK O: SCHED O (TD 10/5/20 @ 9:00 AM;CONF 9/17/20) S/KAU                                    0026   01/21/2020
        # COS AS TO NOT OF CONT DEPO                                                               0027   02/07/2020
        # ENVELOPE AS TO JACK TINNEY RET MARKED "UNABLE TO FORWARD"                                0028   02/13/2020
        # COS AS TO P'S 1ST INTERROG'S & REQ FOR PROD OF DOCS                                      0029   02/18/2020
        # D'S FACT WIT LIST W/COS




https://www.wvcircuitexpress.com/UserInterface/Report.aspx?CaseNumber=18-C-526&County=20                               2/2
